            Case 2:20-cv-03529-JMY Document 27 Filed 01/19/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



MICHAEL MELVIN, ET AL.,                       :
                                              :       Case No. 20-cv-3529-JMY
                Plaintiffs                    :
                                              :
       v.                                     :
                                              :
HON. JAMES F. KENNEY, ET AL.,                 :
                                              :
                Defendants                    :

                                    SCHEDULING ORDER
       AND NOW, this 19th day of January 2021, upon consideration of the parties’ Joint Report
of Rule 26(f) Meeting (ECF No. 26), and the representations made by counsel at the Rule 16
conference, it is hereby ORDERED that the following case management schedule is enacted:

   1. Fact discovery shall continue in good faith.
   2. At the parties’ request, this matter will be referred to the Honorable Carol Sandra Moore
       Wells, United States Magistrate Judge, for settlement discussions. Referral requests shall
       be submitted to the Court via email to Chambers_Younge@paed.uscourts.gov and copied
       to all counsel. Such requests shall be made at the earliest possible stage of the litigation
       when settlement discussions will be productive. As a general rule, the Court will not extend
       or stay the foregoing case management deadlines pending the conduct of settlement
       discussions.
   3. The following deadlines are so ORDERED:
             a. All fact discovery shall be completed by May 19, 2021; Plaintiffs shall produce
                their expert report(s) by June 2, 2021; Defendants shall produce their expert
                report(s) by June 16, 2021; All expert discovery including all depositions of expert
                witnesses, shall be completed by June 30, 2021.
             b. All motions for summary judgment and Daubert motions shall be filed no later than
                July 30, 2021. Responses, if any, to such motions shall be filed no later than
                August 30, 2021.
     Case 2:20-cv-03529-JMY Document 27 Filed 01/19/21 Page 2 of 2




4. A final pretrial conference will be held on November 30, 2021 at 11 a.m. in room 4007 at
   the United States Courthouse located at 601 Market Street, Philadelphia, PA 19106.
5. Counsel are referred to Judge Younge’s operating procedures for further information:
   https://www.paed.uscourts.gov/judges-info/district-court-judges/john-milton-younge.

                                               BY THE COURT:

                                               /s/ John Milton Younge

                                                       Judge John Milton Younge
